Citation Nr: 0127061	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  01-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $2,718.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1944 to October 
1945 and from October 1950 to March 1951.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2001 decision of the RO's Committee on 
Waivers and Compromises which denied the veteran's request 
for waiver of recovery of an overpayment of non-service-
connected disability pension benefits in the amount of 
$2,718.


FINDINGS OF FACT

1.  For a number of years the veteran was paid VA non-
service-connected disability pension benefits based on his 
report that he only had countable income from his own Social 
Security payments, and no income for his wife.

2.  In May 2000 the veteran advised the RO that his wife had 
been awarded Social Security Administration benefits in the 
amount of $226.40 per month, effective January 2000.  

3.  The RO retroactively adjusted the veteran's VA pension 
for the period of February 2000 through September 2000, to 
reflect all countable family income, and this resulted in a 
$2,718 overpayment.

4.  The veteran was solely at fault in the creation of the 
overpayment of pension benefits by virtue of his failure to 
report his wife's income from the Social Security 
Administration in a timely manner; fault on the part of the 
VA has not been shown.

5.  Recovery of the overpayment of pension benefits would not 
deprive the veteran of the ability to provide for life's 
basic necessities; failure to repay the debt would result in 
unfair gain to the veteran.

6.  Recovery of the overpayment would not defeat the purpose 
of pension benefits.

7.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.

8.  There are no other factors which would make recovery of 
the overpayment inequitable.


CONCLUSION OF LAW

Recovery of an overpayment of pension benefits in the amount 
of $2,718 would not be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In July 1976 the veteran was found to be permanently and 
totally disabled, and the RO determined he was entitled to 
non-service-connected pension benefits.  The veteran was sent 
papers regarding his pension benefits, including a document 
titled Disability Pension Award (VA Form 21-6896) which 
notified him that he was to notify VA immediately if there 
was any change in his marital or dependency status, and that 
if he did not notify VA, an overpayment, subject to recovery, 
would result.  The veteran was also notified that he was to 
immediately notify VA of any change in income.

In July 1976, the veteran submitted a Statement of Income and 
Net Worth (VA Form 21-6897) and reported that he received 
income of $325.40 per month, including $167.70 per month from 
Social Security and $157.70 per month from "public aid". 

In August 1976 the veteran submitted another Statement of 
Income and Net Worth and reported that he received income of 
$1,898.40 that year and expected to receive $1,792.40 the 
next year.  In a separate statement the veteran indicated 
that he was not receiving any Social Security benefits, and 
that he was only receiving Supplementary Social Security 
Income and welfare, but that welfare would be taken away due 
to his VA pension.

In a May 1979 letter the RO notified the veteran that his 
award of improved pension had been amended.  The RO also 
notified the veteran that he was to notify VA immediately of 
any change in the number of dependents or changes in income 
other than the general social security increase.

In November 1979 the veteran submitted a Declaration of 
Marital Status (VA Form 21-686c) and notified the RO that he 
had married P.B.A. on October 26, 1979.

Received in March 1980 from the veteran was a Statement of 
Income and Net Worth (VA Form 21-6897) in which he notified 
the RO that neither he nor his wife had any income in 1979 
and 1980, and did not expect any income in 1981.

In a June 1980 letter the RO notified the veteran that his 
award of improved pension had been amended.  The RO also 
notified the veteran that he was to notify VA immediately of 
any change in the number of dependents or changes in income 
other than the general Social Security increase.

In February 1985 the veteran sent another Statement of Income 
and Net Worth, notifying the RO that he had started to 
receive Social Security benefits.  Included was the veteran's 
Social Security Award Certificate in which he was notified 
that he would start receiving $224 per month, starting in 
December 1984.

In a July 1987 letter, the RO notified the veteran that his 
disability pension award had been amended, and that any 
changes in the number or status of his dependents must be 
reported promptly to VA.  Enclosed with the letter was VA 
Form 21-8768, which notified him of his rights to receive VA 
payments and of his duty to report any income changes.

Received from the veteran in April 1988 was an Improved 
Pension Eligibility Verification Report (VA Form 21-0156) in 
which he reported that he was "married - living with spouse," 
that his gross monthly income was $252.00 from Social 
Security, and that his wife had no income.  

In a May 1988 letter, the RO notified the veteran that his 
disability pension award had been amended, and that any 
changes in the number or status of his dependents must be 
reported promptly to VA.  The veteran was also notified that 
his VA pension was directly related to his family income, and 
that his rate of pension must be reduced whenever he received 
income from another source.  The veteran was advised that he 
must notify VA immediately if he or any of his dependents 
received income other than that shown above or if he or any 
of his dependents received any additional income in the 
future.  He was also advised that a failure to inform VA 
promptly of income and dependency changes would result in 
creating of an overpayment in his account.  Enclosed with the 
letter was VA Form 21-8768, which notified the veteran of his 
rights to receive VA payments and of his duty to report any 
income changes.

Received from the veteran in March 1990 was an Improved 
Pension Eligibility Verification Report in which he reported 
that he was "married - living with spouse," that his gross 
monthly income was $275.00 from Social Security, and that his 
wife had no income.  

In subsequent Eligibility Verification Reports, dated in 
February 1992, March 1993, March 1994, and January 1999, the 
veteran continued to report that he was "married - living 
with spouse," that he received monthly Social Security 
payments, and that his wife had no income.  

In letters from the RO dated in March 1991, March 1994, 
December 1996, February 1997, February 1999, and April 2000, 
the RO essentially notified the veteran that his disability 
pension award had been amended, and that any changes in the 
number or status of his dependents must be reported promptly 
to VA.  The veteran was also notified that his VA pension was 
directly related to his family income, and that his rate of 
pension must be reduced whenever he received income from 
another source.  The veteran was advised that he must notify 
VA immediately if he or any of his dependents received income 
other than that shown above or if he or any of his dependents 
received any additional income in the future.  He was also 
advised that a failure to inform VA promptly of income and 
dependency changes would result in creating of an overpayment 
in his account.  Enclosed with each letter was VA Form 21-
8768, which notified the veteran of his rights to receive VA 
payments and of his duty to report any income changes.

In a May 2000 statement, the veteran reported that his wife 
was receiving Social Security benefits.  Along with his 
statement, he included a letter sent to his wife, from the 
Social Security Administration, showing that beginning 
December 1999 her full monthly Social Security benefit was 
$226.40 per month.  

In another statement also received in May 2000, the veteran 
reported that he had been separated from his wife for the 
past 11 years.

Received in May 2000 was an Improved Pension Eligibility 
Verification Report from the veteran, in which he reported 
that he was "married-not living with spouse," that he 
contributed $215.00 monthly to his spouse's support, and that 
he had been separated for over 11 years.  

Also received in May 2000 from the veteran was a letter he 
received from the Social Security Administration, notifying 
him that his wife had received retroactive benefits of 
$1351.00 in January 2000.

In a September 2000 statement, the veteran notified that RO 
that he had divorced his wife on August 25, 2000.  

Subsequently, the RO sent the veteran a letter, notifying him 
that his VA pension benefit had been changed effective 
September 1, 2000 because of the receipt of the veteran's 
September 2000 statement, indicating he divorced his wife in 
August.  The veteran was notified that effective September 1, 
2000 he was entitled to $404.00 monthly, as a single veteran 
with no dependents, and based on income of $4,371 from Social 
Security and $819 in medical expenses.

In a September 2000 letter, the RO notified the veteran that 
an adjustment to his benefits resulted in an overpayment of 
VA benefits, and that he would be notified shortly of the 
exact amount of overpayment.

In another September 2000 letter, the RO essentially notified 
the veteran that his pension payments would be reduced, 
effective February 1, 2000, because there was evidence 
showing that his family income or net worth had changed.  In 
support of this reduction, the RO cited the veteran's wife's 
Social Security benefits in the amount of $226 per month and 
the lump sum payment of $1351.  The RO indicated that 
effective February 1, 2000 the veteran would receive $297 per 
month, as his countable annual income was $8,203, and 
effective February 1, 2001, he would receive $410 per month, 
as his countable annual income was $6,852.  

In an October 2000 letter the RO notified the veteran that he 
owed VA the sum of $2712.00, as well as notified him of his 
appellate rights thereto.

In an October 2000 Financial Status Report, the veteran 
reported a total monthly net income of $655.40, total monthly 
expenses of $835.00, and assets consisting of an automobile 
valued at $12,000.  He noted that his net monthly income less 
expenses was -$180.00, and that he could not make any monthly 
payments toward his debt.

In a statement dated in January 2001 the veteran requested a 
wavier of overpayment, indicated that it was not his fault in 
the creation of the overpayment and that he was very ill and 
in a critical economic situation.

In a February 2001 decision, the RO's Committee on Waivers 
and Compromises denied the veteran's claim for a waiver of 
recovery of an overpayment of pension benefits in the amount 
of $2,718 on the basis that recovery would not be against 
equity and good conscience.

A Financial Status Report (VA Form 20-5655) was received in 
February 2001, showing that the veteran had a total monthly 
net income of $781.40, total monthly expenses of $1019.28, 
and assets consisting of an automobile valued at $2,000.  He 
noted that his net monthly income less expenses was -$237.88, 
and that he could not make any monthly payments toward his 
debt.

In a statement dated in February 2001 the veteran requested a 
waiver, and indicated that his limited income was barely 
enough to pay his bills and daily person expenses.  He 
claimed that he had to ask his friends and relatives for 
financial help.

In a March 2001 statement of the case, the RO indicated that 
the Committee on Waivers continued the denial of the 
veteran's request for waiver of recovery of the $2, 718 
overpayment.

In the veteran's April 2001 substantive appeal, he requested 
a waiver of the overpayment due to financial hardship.  He 
claimed that he reported his spouse's Social Security income 
as soon as he knew of her receiving the benefit.  He reported 
that they were married and living apart and claimed that his 
wife hid from him her Social Security income.

In the September 2001 informal hearing presentation, the 
veteran's representative claimed that repaying the VA debt 
would cause the veteran an undue financial hardship.  The 
representative pointed to the veteran's claim that he had not 
lived with his wife for eleven years and was unaware of her 
expenses.  It was noted that a Financial Status Report 
submitted in September 2000 showed that the veteran's monthly 
expenses exceeded income by $180, and that a Financial Status 
Report submitted in February 2001 showed that the veteran's 
monthly expenses exceeded income by $237.88.  The 
representative indicated that the veteran's regular report of 
unreimbursed medical expenses attested to his deteriorating 
physical health, and claimed that the record clearly 
demonstrated the veteran's advanced age and limited income.  
The representative concluded that it would be against equity 
and good conscience to require the veteran to repay his VA 
pension debt.

Analysis

Through correspondence, the waiver decision, and the 
statement of the case, the RO has notified the veteran of the 
evidence necessary to substantiate his claim for waiver of 
recovery of an overpayment of pension benefits.  Relevant 
records have been obtained.  The Board finds that the notice 
and duty to assist requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).

Non-service-connected improved pension is a benefit payable 
by VA to veterans of a period of war because of permanent and 
total disability.  Income eligibility for pension, and the 
amount of any pension payable, is determined by subtracting 
the veteran's countable annual income from the maximum annual 
pension rate.  The maximum annual pension rate is adjusted 
from year to year; the maximum annual rate of improved 
pension for a single veteran was $8,989, and for a veteran 
with a dependent spouse was $11,773, effective from December 
1999.  In determining the veteran's countable annual income, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  Social Security 
benefits are included as income.  38 U.S.C.A. §§ 1503, 1521; 
38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273. 

A veteran who is in receipt of pension must notify the VA of 
any material change or expected change in income which would 
affect his entitlement to receive, or the rate of, pension.  
Such notice must be furnished when the veteran acquires 
knowledge that he will begin to receive additional income.  
Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660.

A review of the record shows that since the veteran was 
initially awarded pension in 1976, including after he married 
in 1979, the VA repeatedly told him that the amount of his 
pension was based upon the number of his dependents and his 
family income, that he must promptly report changes in 
dependents and family income, and that failure to do so could 
result in an overpayment.  The veteran periodically reported, 
including in January 1999, that he was married and living 
with his spouse, who had no income, and the VA paid him 
pension only based on his own income.

In May 2000, however, the veteran reported that his wife was 
receiving Social Security benefits, in the amount of $226.40, 
effective January 2000.  As the veteran's wife income from 
Social Security was countable for purposes of VA pension 
benefits, the Board finds that the RO properly adjusted the 
veteran's pension benefits, effective February 1, 2000.  For 
the overpayment period of February 2000 through September 
2000, the veteran was paid benefits based on his own reported 
income from Social Security benefits, when he was actually 
only due pension benefits based on the countable income from 
both his Social Security benefits and his wife's.  Thus, an 
overpayment of $2,718 was created.  The Board concludes that 
this overpayment amount was properly created because the 
veteran received benefits to which he was not legally 
entitled.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of an overpayment.  The RO 
Committee on Waivers concluded that the facts in this case do 
not show these mandatory bars to waiver in the veteran's 
case; however, the RO denied the veteran's claim for waiver 
on the basis that recovery of the overpayment would not be 
against equity and good conscience.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.963(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) the fault of the debtor, (2) balancing of 
fault between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) the defeat of the purpose of 
any existing benefit, (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to 
his detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Kaplan v. Brown, 9 
Vet. App. 116 (1996).  In evaluating whether equity and good 
conscience necessitates a favorable waiver decision, the 
Board must consider all such elements.

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was solely at fault in the creation of the 
overpayment.  The RO repeatedly notified him of his award of 
pension was based on countable family income and that he must 
promptly report any income changes to avoid an overpayment.  
The record reflects that the veteran's wife began receiving 
Social Security benefits in January 2000, but the veteran 
failed to inform the RO of this fact until May 2000.  The 
veteran and his representative argue that the veteran had 
been separated from his wife for 11 years and that his wife 
did not tell him that she was receiving any such benefits.  
The Board notes, however, that the veteran previously 
submitted numerous Eligibility Verification Forms indicating 
that he was "married - living with spouse."  Thus, the Board 
finds that having repeatedly indicated on numerous 
Eligibility Verification Forms over the past 11 years that he 
was married and living with his spouse, and receiving 
benefits for himself and a dependent (his spouse), he cannot 
now credibly contend that he has not been living with his 
wife for the past 11 years.  Additionally, the Board notes 
that whether or not the veteran was living with his wife, he 
reported that he was living with his wife, and that she had 
no income, and he received benefits based on his own 
contentions and with the understanding that he had to report 
any changes in his or his dependent's income.  He is 
responsible for the additional pension benefits that were 
paid to him during the overpayment period.  The Board 
therefore concludes that the veteran was duly informed of his 
obligation to timely report income changes, yet he failed to 
promptly report his wife's Social Security income, which led 
to the creation of the overpayment in this case.

There is no indication of any fault on the part of the VA in 
the creation of the overpayment, since prompt action was 
taken by the RO to adjust the veteran's benefits upon 
learning of his wife's Social Security income.  It is clear 
that the veteran's actions, or lack of action, caused the 
overpayment without any fault on the part of the VA.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
In that regard, a financial status report was received in 
October 2000 in which the veteran reported a total monthly 
net income of $655.40, total monthly expenses of $835.00, and 
assets consisting of an automobile valued at $12,000.  The 
veteran's reported net monthly income less expenses was -
$180.00, and that he could not make any monthly payments 
toward his debt.  Another financial status report was then 
received in February 2001, showing that the veteran had a 
total monthly net income of $781.40, total monthly expenses 
of $1019.28, and assets consisting of an automobile valued at 
$2,000.  The veteran noted his net monthly income less 
expenses was -$237.88, and he claimed he could not make any 
monthly payments toward his debt.  The financial status 
reports note monthly expenses include some payments for 
installment loans for a car and other unspecified purchases, 
not necessities of life.  The Board notes that the VA pension 
overpayment is only $2,718, and based on the income and 
expense information of record, recovery of the debt, over a 
reasonable period of time if necessary, would not deprive the 
veteran of life's basic necessities.  It has not been shown 
that financial hardship would result from recovery of the 
overpayment.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose of pension 
benefits would not be defeated as the veteran was not 
entitled to such benefits during the period of the 
overpayment.

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no entitlement.  The VA 
made payments of benefits based on income information 
furnished by the veteran.  The veteran took no action 
thereafter to promptly report income changes, as required.  
Under such circumstances, to allow him to retain the money 
which was paid would constitute unjust enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.

The record reveals no other factors which would make recovery 
of the overpayment inequitable.  

In sum, recovery of the pension overpayment would not be 
against equity and good conscience, and thus waiver of 
recovery of the overpayment is not warranted.  The 
preponderance of the evidence is against the claim for 
waiver; thus the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $2,718 is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

